                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

TANESSA NICOLE DOLLAR                                                             PLAINTIFF

v.                              Case No. 4:18-cv-00009-KGB/JTK

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                  DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that the

decision of defendant Acting Commissioner Nancy Berryhill is reversed, and this case is remanded

for further proceedings consistent with this Court’s Order.

       So adjudged this 26th day of March, 2019.



                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
